Citation Nr: 1107021	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-42 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left eye 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to August 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which in pertinent part denied an 
increased rating for residuals of a left eye injury.

The Veteran testified before the undersigned at a June 2010 Video 
Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The most recent VA examination in connection with the Veteran's 
service-connected left eye disability was conducted in August 
2009.  The Veteran has submitted evidence, which indicates that 
his condition has worsened since that time.  See June 2010 Video 
Conference hearing transcript.  

Given the Veteran's claims of increased symptomatology, a new VA 
examination is warranted to determine the current severity of his 
left eye disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Board also notes that during his June 2010 hearing, the 
Veteran testified that he was seen at the VA clinic in 
Greenville, South Carolina every six months.  He also said that 
he believed he had an eye examination at a VA facility in 
November or December 2010.  The claims folder does not contain VA 
treatment records for the period since May 2009.  The procurement 
of potentially pertinent medical records referenced by the 
Veteran is required.  As it appears that there may be available 
VA medical records that are not associated with the claims 
folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The 
provisions of 38 C.F.R. § 3.159(c) provide that VA will make as 
many requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(e).

The Veteran also reported during his hearing that he was seen by 
an optometrist at Wilkins Opticians within the past two years, 
and that he was given an eye examination by the Post Office 
within the last two years.  None of these records are currently 
associated with the claims file.  VA has adopted a regulation 
requiring that when it becomes aware of private treatment records 
it will specifically notify the claimant of the records and 
provide a release to obtain the records.  If the claimant does 
not provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Since becoming aware of the private treatment records, VA has not 
had an opportunity to follow the procedures outlined in 38 C.F.R. 
§ 3.159(e)(2).

As it appears that there may be available private medical records 
that are not currently associated with the claims folder, a 
remand is required.  See 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran has not been provided the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002).  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by 
Vazquez-Flores v. Peake.

2.  Obtain records from the VA Medical 
Center in Greenville, South Carolina and 
Columbia, South Carolina, of treatment for 
the Veteran's left eye disability since 
May 2009.

3.  Take the necessary steps to obtain all 
records of the Veteran's treatment at 
Wilkins Opticians and any records of an 
eye examination given by the Post Office, 
in accordance with 38 C.F.R. § 
3.159(e)(2).  The Veteran is advised that 
to obtain these records, it may be 
necessary for him complete an 
authorization for their release.

If the Veteran fails to provide necessary 
releases, advise him that he may obtain 
and submit the records himself.

4.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of impairment due to the service 
connected low back disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

5.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case.  The 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


